Citation Nr: 9909093	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-10 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to March 15, 1996, for 
a grant of nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran's claim for nonservice-connected disability 
pension benefits was received by VA on March 15, 1996.

2.  The veteran was not incapacitated by physical or mental 
condition that prevented him from filing a claim for at least 
30 days after he became permanently and totally disabled in 
April 1994.


CONCLUSION OF LAW

The requirements for an effective date prior to March 15, 
1996, for a grant of nonservice-connected disability pension 
benefits have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an earlier effective date for a grant 
of nonservice-connected disability pension benefits (NSC 
pension).  The record reflects that his claim for NSC pension 
was received by VA on March 15, 1996.  In an October 1996 
rating decision, the RO granted a permanent and total 
disability rating for pension purposes, effective from the 
date of receipt of the veteran's claim.  The veteran was 
notified of this action in November 1996.

In March 1997, the veteran submitted a claim to establish an 
earlier effective date for his NSC pension.  He said that he 
initially became totally disabled in 1986 following cancer 
surgery with other problems of fatigue, migraine headaches 
and depression.  He said that he was unaware that he could 
file a claim with the VA until he was informed of that fact 
by the Social Security Administration (SSA).  He noted that 
he had been found to be disabled by the SSA and entitled to 
receive Supplemental Security Income (SSI) payments in 
February 1996, with a retroactive effective date of April 
1994.  Therefore, he argued that since the VA had approved 
his pension claim, it should be made retroactive to when he 
alleged he became totally disabled in January 1986.

Associated with the claims file are private treatment records 
from several providers, including V. Butler, M.D., M. E. 
Hines, M.D., and the University of Iowa (UI).  The records 
cover a period from January 1986 to January 1996.  The UI 
records document that the veteran was treated for moderately-
differentiated squamous cell carcinoma of the right lateral 
tongue in 1986.  He ultimately underwent surgery and 
radiation treatment for his cancer.  The remaining treatment 
records note that the veteran was treated for a number of 
complaints and conditions over the years.  The records also 
reflect treatment for severe depression and note, at times, 
that the veteran confined himself to his room in his house.  
However, the records do not contain any evidence that the 
veteran was incompetent, or incapable of caring for himself 
at any time.

Also associated with the claims file is a February 1996 
decision by a SSA administrative law judge which determined 
that the veteran was under a disability since he filed his 
SSA claim on April 7, 1994.  However, the decision does not 
state that the veteran was incompetent or unable to care for 
himself or perform tasks such as filing a claim for benefits.  
The decision found, inter alia, that the veteran could not 
perform more than light or sedentary work on a physical 
basis.

The veteran was afforded a VA examination in June 1996.  He 
was examined for his various physical complaints and his 
depression.  The general medical examination report diagnosed 
several conditions but did not make any finding that the 
veteran suffered from a physical condition such that would 
incapacitate him from filing a claim with the VA.  The mental 
disorders examination found that the veteran was competent to 
handle funds in his own best interest.  There was no history 
related of incapacitation or finding that the veteran had 
been totally incapacitated at any time.

The veteran submitted a number of statements in support of 
his claim.  He continually maintained that his severe 
depression prohibited him from understanding the process in 
filing a claim and being able to follow through.  In his 
September 1997 statement, the veteran maintained that his 
retroactive award should be made effective as of April 1, 
1995.  He submitted a statement from Dr. Hines, dated in 
January 1995, in support of his contentions.  However, the 
January 1995 statement was merely a duplicate of a treatment 
report with a "To Whom it May Concern" heading.  While Dr. 
Hines remarked that the veteran's disabilities would probably 
keep him from being successful in achieving a 40 hour work he 
did not support the veteran's contention that any disorder, 
including depression rendered him totally incapacitated or 
incapable of filing a claim.

Analysis

The law provides that, unless specifically provided 
otherwise, the effective date of an award of pension based on 
an original claim shall be fixed in accordance with the facts 
found, but will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  An award of 
disability pension may not be effective prior to the date 
entitlement arose.  For claims received on or after October 
1, 1984, the effective date of an award of disability pension 
is the date of receipt of claim with the exception that if, 
within one year from the date on which the veteran became 
permanently and totally disabled, he or she files a claim for 
a retroactive award and establishes that a physical or mental 
disability, which was not the result of their own willful 
misconduct, was so incapacitating that it prevented him or 
her from filing a disability pension claim for at least the 
first 30 days immediately following the date on which he or 
she became permanently and totally disabled, the disability 
pension award may be effective from the date of receipt of 
claim or the date on which he or she became permanently and 
totally disabled, whichever is to their advantage.  While 
rating board judgment must be applied to the facts and 
circumstances of each case, extensive hospitalization will 
generally qualify as sufficiently incapacitation to have 
prevented the filing of a claim.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

In this case, the veteran submitted a claim for nonservice-
connected disability pension benefits that was received by VA 
on March 15, 1996.  Thus, that is the earliest effective date 
for which pension benefits may be awarded, unless it is shown 
that his disorders were so incapacitating that they prevented 
him from filing a disability pension claim for at least the 
first 30 days immediately following the date on which he 
became permanently and totally disabled.  In this respect, 
however, while the competent evidence indicates that the 
veteran has been permanently and totally disabled since April 
1994, as adjudged by the SSA, it does not establish that he 
was so incapacitated that he was unable to file a claim for 
benefits for at least 30 days following his SSA claim in 
April 1994.  Moreover, the veteran did not file his VA claim 
within a one year period after the April 1994 date.  
Accordingly, his claim must be denied.

In his September 1997 statement, the veteran alleged that he 
became permanently and totally disabled in April 1995, so as 
to place his claim within the one year period.  Assuming, 
without deciding, that the veteran became permanently and 
totally disabled at that time, his claim must still fail for 
the following reasons.  

The word "incapacitating" is not defined in the pertinent 
regulation.  Nevertheless, if "the plain meaning" of the 
regulation is discernible, "that 'plain meaning must be 
given effect.'"  Johnson v. Brown, 9 Vet. App. 369, 371 
(1996).  "Determining a [regulation's] plain meaning 
requires examining the specific language at issue and the 
overall structure of the [regulation.]" Gardner v. 
Derwinski, 1 Vet. App. 584, 586 (1991) (citing Bethesda 
Hospital Ass'n v. Bowen, 485 U.S. 399, 403-05 (1988)), aff'd 
sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), 
aff'd, 513 U.S. 115 (1994).  Therefore, "each part or 
section of a [regulation] should be construed in connection 
with every other part or section so as to produce a 
harmonious whole."  2A Norman J. Singer, SUTHERLAND ON STATUTORY 
CONSTRUCTION § 46.05 (5th ed. 1992) [hereinafter 2A SINGER].  
The "plain meaning must be given effect unless a 'literal 
application of [the regulation] will produce a result 
demonstrably at odds with the intention of its drafters.'"  
Gardner, 1 Vet. App. at 586-87 (quoting Griffin v. Oceanic 
Contractors, Inc., 458 U.S. 564 (1982)).

WEBSTER'S defines "incapacitating" as being "deprived of 
capacity or natural power."  WEBSTER'S NINTH NEW COLLEGIATE 
DICTIONARY 608 (1985). In this case, the Board concedes that 
the veteran was disabled during this period and that his 
depression may have made performing some tasks difficult; 
however, being disabled is not the same as being 
incapacitated.  There is no competent evidence that physical 
or mental disabilities precluded his submission of a claim to 
VA for pension benefits for any consecutive 30 day period.  
In this respect, there is no indication that the veteran 
could not write, or that he was unable to ask someone to 
place an application in the mail for him.  The veteran 
clearly was able to report for office visits with Drs. Butler 
and Hines and at UI.  He filed a disability claim with SSA in 
1994 and followed through with it until its resolution in 
1996.

The record shows that the veteran did not file a claim with 
VA until March 1996.  He stated in a statement (claim) 
received in March 1997 that he did not know that he could 
file a claim with VA until he was informed of that fact by 
the SSA.  Upon notification of his entitlement to SSI 
benefits in February 1996, the veteran then filed a claim 
with VA in March 1996.  Only after the veteran's March 1997 
claim for a retroactive award was denied did he raise the 
issue that his depression kept from filing a claim.  There 
simply is no competent evidence to show that anything other 
than the veteran's lack of knowledge for filing a claim kept 
him from filing one sooner.  A lack of knowledge of the law 
however innocent does not create a predicate upon which 
relief may be granted.  See Fed. Crop Ins. v. Merrill, 332 
U.S. 380, 384-85 (1947).

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for an effective date 
prior to March 15, 1996 for a grant of improved disability 
pension benefits, and his claim is denied.  

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date prior to March 15, 1996, for 
a grant of nonservice-connected disability pension benefits 
is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
- 6 -


- 1 -


